Name: COMMISSION REGULATION (EC) No 3099/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 28 and 76 (order Nos 40.0280 and 40.0760), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 278/26 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3099/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 28 and 76 (order Nos 40.0280 and 40.0760), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of categories 28 and 76 (order Nos 40.0280 and 40.0760), originating in Thailand, the relevant ceilings amount to 104 000 pieces and 169 tonnes respectively ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category (unit) CN code Description 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and (1 000 pieces) 6103 41 90 shorts (other than swimwear) knitted or crocheted, 610342 10 of wool , of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2 OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/27 Order No Category(unit) CN code Description 40.0760 76 6203 22 10 Men's or boys' industrial or occupational clothing ; (tonnes) 6203 23 10 other than knitted or crocheted ; women's or girls' 6203 29 1 1 aprons, smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or 6203 33 10 crocheted 6203 39 1 1 6203 42 11 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission